OPINION — AG — ** CONTRACTS — PROCEEDS OF THE SALE OF BONDS ** (1) THE CONTRACTING AUTHORITY MUST REQUIRE BOND " TO PROTECT THE STATE AGAINST EFFECTIVE MATERIAL AND WORKMANSHIP FOR A PERIOD OF THREE(3) YEARS ", AS PROVIDED IN SECT. 13 (HOUSE BILL) (FAITHFUL SERVICE BOND REQUIREMENT) (2) WHERE THE CONTRACTING AUTHORITY ENTERS INTO A CONTRACT TO FURNISH MATERIALS ONLY, FOR EXAMPLE, THE ROOFING OF A BUILDING, THE WORK TO BE DONE BY THE STATE EMPLOYEES ON FORCED ACCOUNT, (AUTHORIZATION ORDER, AUTHORITY ORDER) YOU ARE ADVISED THAT THE A.G. IS OF THE OPINION THAT IS NOT NECESSARY — NOR WOULD IT BE PRACTICAL, UNDER THE LAW, FOR THE SUPPLIER OF THE MATERIAL TO FURNISH, OR TO BE ASKED TO FURNISH THE "3 YEAR BOND" — NEGATIVE (3) IT WILL BE NECESSARY FOR THE CONTRACTOR TO FURNISH THE "3 YEAR BOND" COVERING THE LABOR, OR WORKMANSHIP. IN THE CASE STATED, THE CONTRACTOR FURNISHING SUPERVISION AND LABOR WOULD HAVE NO CHOICE OF THE MATERIAL TO BE USED ON THE JOB, AND, OF COURSE, COULD 'NOT' BE REQUIRED TO FURNISH BOND AGAINST DEFECTIVE MATERIAL. (4) THE VENDOR OF EQUIPMENT SUCH AS KITCHEN RANGES, DISHWASHERS, REFRIGERATORS, CONNECTION, HOWEVER, YOU ARE ADVISED THAT WE ARE NOT REQUIRED TO FURNISH THE "3 YEAR BOND" L. (PERFORMANCE BOND, FORCE ACCOUNT, MATERIALS, BIDS) CITE: ARTICLE X, SECTION 31, 61 O.S. 33 [61-33] (MAINARD KENNERLY)